Citation Nr: 1235435	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-48 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether overpayments in the total amount of $27,698.00 were properly created.

2.  Entitlement to a waiver of recovery of overpayments in the amount of $27,698.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran appeared and testified at a Board hearing held in Washington, DC before a Veterans Law Judge (VLJ) in October 2010.  A copy of the transcript of this hearing has been associated with the claims file.  

The Veteran's claim was remanded for additional development in February 2011.

In a June 2012 letter from the Board, the Veteran was informed that the VLJ who conducted his hearing was no longer employed by the Board and was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2011).  The Veteran responded in the affirmative and in September 2012 a hearing was held before the undersigned VLJ.  A copy of the transcript of this hearing has been associated with the claims file. 



FINDINGS OF FACT

1.  A valid overpayment in the amount of $27,698.00 was created due to unreported income from February 1, 1989 and as a result of a duplicate payment made on February 27, 2009.

2.  The recovery of the VA benefits would not nullify the objective for which benefits were intended.

3.  The Veteran did not change his position to his detriment, and there was no reliance on these VA benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.

4.  Financial hardship is not demonstrated.


CONCLUSIONS OF LAW

1. The overpayment of pension benefits in the amount of $27, 698.00 was properly created.  38 U.S.C.A. §§ 1521, 5112 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2011).

2.  The recovery of the overpayment of VA disability compensation benefits in the amount of $27,698.00 is not against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2011).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)).

With respect to the directives of the Board's February 2011 remand, the RO associated additional records with the claims file, to the extent available.  The RO sent the Veteran a letter in April 2011, as directed in the Board's remand.  The RO appears to have been unable to confirm that the Veteran submitted a direct deposit authorization form prior to the direct deposit of funds on February 27, 2009.  As will be discussed below, however, the Board concludes that further remand is not necessary to consider such evidence in light of the clear evidence from JP Morgan Chase bank that the account to which the funds were transferred was in the Veteran's name, with no other named parties on the account.  As such, whether the Veteran authorized the direct deposit is moot, in light of the clear evidence that he had sole access to the account in question.  As will be discussed in greater detail below, the RO adjudicated the validity of the Veteran's debts and waiver of overpayment in the September 2011 SSOC.  Given the foregoing, the Board finds that there has been substantial compliance with its February 2011 remand directives, to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Factual Background

In a November 1984 rating decision, the Veteran was granted entitlement to nonservice-connected (NSC) pension benefits.  Over the subsequent years, the Veteran's NSC pension benefits were amended and in each case the Veteran was provided notice of the change in benefits.  With respect to the current matter before the Board, notifications of amended NSC pension benefits in October 1987, November 1988, and December 1989 advised the Veteran that the amount of his NSC pension benefits was directly related to his family's income and that he must notify VA immediately upon receipt of income from wages, Social Security Administration (SSA) benefits, retirement, interest, insurance, or other sources.

In December 1989 and September 1990 Improved Pension Eligibility Verification Reports, the Veteran explicitly denied any wages from September 1988 to August 1989 and from September 1989 to August 1990, respectively.  An Income Verification form from W.H. Pugh Coal & Marina completed in June 1992, however, demonstrated that the Veteran had received wages for full time employment totaling $8,914.51 in 1989, $12,089.51 in 1990, and $15,644.50 in 1991.  

Based on the foregoing, in July 1992, the RO notified the Veteran that the employer's income verification form demonstrated that he had received wages that from February 1, 1989 exceeded the income limits for receipt of NSC pension benefits.  As such, the RO proposed discontinuing pension benefits effective February 1, 1989.  The Veteran was advised that he had 60 days to submit evidence in support of a continuation of benefits.  

The claims file does not indicate that the Veteran made any response.  In October 1992, therefore, the RO discontinued the Veteran's NSC pension benefits, retroactively effective to February 1, 1989, and informed the Veteran that notification regarding the exact amount of overpayment and information about repayment would be provided shortly.  Debt management records indicate that on October 23, 1992, VA provided the Veteran with a letter.  Although the letter itself is not of record, RO personnel have noted that the letter detailed the amount of overpayment and information regarding repayment.  While there is no confirmation that the letter contained this information, the Board notes that the document listing the October 23, 1992 letter categorizes it as "CODE 100" and that letters of various other "CODES" were sent to the Veteran in November 1992, December 1992, February 1993, September 1993, March 1997, October 1997, March 1998, September 1998, and January 2000.  There is no indication of record that any of these letters were returned as undeliverable.

The Veteran contends that he did not receive the October 23, 1992 letter, possibly because he was homeless and, therefore, was unaware of the existence of any overpayment.  

In any case, the Veteran did not communicate with VA for multiple decades, until filing a new claim for NSC pension and entitlement to service connection for diabetes mellitus and posttraumatic stress disorder (PTSD).  In September 2007, a rating decision awarded NSC pension effective from July 2, 2007.  

The Veteran appears to initially have received his pension benefits by paper check, rather than direct deposit.  In that regard, VA forms 21-8947 from September 2007 and February 2008 do not include any information regarding direct deposits.  In March 2008, however, VA sent the Veteran a letter acknowledging that the Veteran had signed up for direct deposit.  In April 2008, the Veteran contacted VA to say that he had not received his check.  Investigation of the matter showed that his check had been directly deposited into the account of someone else, apparently the Veteran's ex-wife.  The Veteran was issued a paper check for that month.  The directly deposited check subsequently was returned following the closing of the checking account.

In November 2008, the Veteran contacted the RO to find out more information regarding a letter he received from debt management for a debt in the amount of $25,424.00.  At that time, the RO representative was unable to find the letter referred to by the Veteran and the Board notes that this letter currently is not in the claims file.  Nevertheless, the RO considered the phone call a request for waiver of overpayment.  That day the Veteran also completed a Financial Status Report, in which he reported his total monthly expenses equaled $1,291.00.  Approximately two weeks later in November 2008, a claim for waiver of overpayment in the amount of $25,424.00 was forwarded to the Committee on Waivers.  

On February 27, 2009, a representative of one of the Veteran's U.S. Senators contacted VA to say that the Veteran had not received his benefits check.  On review, a check dated February 27, 2009 had been directly deposited into an account at JP Morgan Chase bank.  The Veteran believed that his ex-wife had changed his payment from a paper check to direct deposit and that the money had gone into her account.  That day VA sent a request to the bank for recovery of the deposited check, indicating that the payment had been misdirected to an incorrect individual's account.  The Veteran was issued a paper check in the same amount as the direct deposit, $2,274.00, and told to return the original check if and when it came into his possession.

In March 2009, the Veteran sent the RO a letter indicating that he had received a March 2009 letter indicating that his debt had increased by $2,274.00.  He claimed to have no knowledge of this debt, asked for an accounting of the debt, and requested that any monies owed be added to his pending waiver claim.

The Veteran concedes that he has not returned the original check, as he claims he never received the $2,274.00 from the February 27, 2009 direct deposit.  In July 2009, however, the RO confirmed through an employee of JP Morgan Chase that the Veteran was listed on the account in which the funds had been deposited and, indeed, his was the sole name on the account.

Based on the foregoing, in July 2009 the RO sent the Veteran notification that his request for waiver of VA compensation debt in the amount of $27,697.00 [sic] was denied.  As to the original debt of $25,424.00, the application for waiver was not timely because the Veteran failed to submit the application within 180 days of the October 23, 1992 notification of the debt.  As to the debt increase of $2,274.00, the waiver request was considered timely, but was denied as repayment of the debt did not violate the principles of equity and good conscience.

The Veteran filed a notice of disagreement in July 2009 in which he contended that he did not receive the October 23, 1992 notification of the original amount of the debt and that he may have been homeless at the time.  In addition, he was unable to repay the debt amount.  Following the issuance of a statement of the case (SOC), the Veteran filed a timely substantive appeal.  During his October 2010 and September 2012 Board hearings, the Veteran reiterated that he never received the October 23, 1992 notification of the amount of overpayment and instructions on filing a timely waiver.  In addition, he contended that he was unaware of what the original overpayment was regarding.  As to the increased debt of $2,274.00, the Veteran claimed that the money was deposited in another individual's account and that he had never received that money.

The Veteran is challenging the validity of the overpayment in the amount of $27,698.00, and, in the alternative, seeking a waiver of recovery of that overpayment.

VA regulations provide that, when an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c) (2011).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); however, a request for a waiver must be made within a specific time-frame following notice to a veteran of the debt.  Further, 38 U.S.C.A. § 5302 (West 2002) provides that VA shall include in the notification to the payee a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application.

Validity of the Debt

Initially, the Board notes that the case was previously, in part, for adjudication of the validity of the underlying debt.  While the subsequent September 2011 supplemental statement of the case (SSOC) did not list the question of the validity of the debt as a separate issue, the SSOC clearly addressed the matter therein, finding that the original debt of $25,424.00 was created as a result of unreported income and that the subsequent debt increase of $2,474.00 was created as a result of a duplicate payment on February 27, 2009.  As the validity of the debt is a question intertwined in the present appeal and the AOJ has adjudicated it in such a fashion, providing the appellant an explanation of its findings, the Board finds that the Veteran is not prejudiced by the Board's consideration of the validity claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

      (a)  Initial Debt of $25,454.00

Improved (NSC) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2011).

Basic entitlement to NSC pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3(a)(3) (2011).

To be eligible for pension, the Veteran's income cannot exceed the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3)(v) (2011).  The maximum annual rate of improved pension for a veteran with no dependents was $6,463.00, effective from December 1, 1988; $6,767.00, effective from December 1, 1989; $7,133.00, effective from December 1, 1990; and $7,397.00, effective from December 1, 1991.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2011).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2011).  

As discussed above, the Veteran received NSC pension benefits from February 1, 1989.  As documented by the June 1992 Income Verification of the Veteran's employer, he was paid $8,914.51 in 1989, $12,089.51 in 1990, and $15,644.50 in 1991.  In each of these years the Veteran significantly exceeded the amount for which NSC pension would be warranted.  See id.  Multiple letters from the RO informed the Veteran that the amount of his NSC pension benefits depended on his family income and that should his income change he should notify VA immediately.  The Board notes, instead, that in multiple documents during the applicable time frame the Veteran misrepresented the amount of his income, on each occasion claiming no income from wages.  Clearly these were false, or at a minimum inaccurate, statements in light of the employer verification of his wages.  

In summary, as documented by the June 1992 employer's Income Verification and the RO's July 1992 and October 1992 letters, the Veteran from February 1, 1989 exceeded the income limits for the receipt of NSC pension benefits.  38 C.F.R. §§ 3.3, 3.23.  An overpayment of $25,424.00 was properly created as a result of payment for NSC pension benefits when the Veteran's wages far exceeded the maximum income limits for receipt of such benefits.  

      (b)  Increased Debt of $2,274.00

As to the increased debt of $2,274.00, the evidence demonstrates that the Veteran received two benefit checks in the amount of $2,274.00 on or about February 27, 2009.  When issued the second check, the Veteran was informed that should the first check come into his possession he was required to return that check.  As confirmed in July 2009 by the bank official, the Veteran was the sole individual listed on the JP Morgan Chase bank account.  The Board acknowledges the April 2008 error in direct depositing the Veteran's check that may have had something to do with his ex-wife and the apportionment due his daughter.  However, there is nothing to indicate that the February 2009 direct deposit was at the behest of any individual save the Veteran.  The Board has considered the Veteran's claim that his ex-wife was involved in the February 2009 direct deposit and that he never requested such deposit.  The Board does not find this argument persuasive in light of the evidence that the Veteran was the sole individual named on the JP Morgan Chase account to which the direct deposit was made.  The Veteran's ex-wife did not have access to that account and the Board finds it highly significant that the Veteran notified VA that he had not received his paper check on the same day and, indeed, within hours of the money being deposited into the bank account with only his name on it.  In light of the foregoing, the Board affords significantly greater weight to the statements of the employee of JP Morgan Chase that the Veteran's name was on the direct deposit account and, indeed, was the sole name on the account, than on the Veteran's claim that he did not authorize the direct deposit or have access to the account.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).

Thus, as documented by the July 2009 confirmation from JP Morgan Chase, a direct deposit was made on February 27, 2009 into an account with only the Veteran as a named party and a paper convenience check subsequently was provided to the Veteran for the same period as the February 27, 2009 check.  As such, an overpayment of $2,274.00 was properly created as a result of a double payment of benefits to the Veteran.  

In summary, the Board concludes that a valid debt in the total amount of $27,698.00 was created.  

Waiver of Overpayment

When VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  38 C.F.R. § 1.911(b).  VA shall notify the debtor of his or her rights and remedies and the consequence of failure to cooperate with collection efforts.  Id.  In general, and subject to certain limitations, the debtor has a right to informally dispute the existence or amount of a debt, to request waiver of collection of the debt, to have a hearing on the waiver request, and to appeal the VA's decision underlying the debt.  38 C.F.R. § 1.911(c).  A request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a) (West 2002).  

Initially, the Board notes that the Veteran contends that he never received notification in 1992 of the exact amount of his original debt, the reasons for the debt, his rights and remedies (including disputing the debt or requesting a waiver of overpayment), or, indeed, any notification at all.  The Veteran claims that he was homeless at or near the time that any such notification would have been sent, which he suggests is the reason he did not receive any letter from VA on this matter.  In that regard, the Board notes that the VA records indicate that a letter discussing this information was sent to the Veteran on October 23, 1992.  There is no indication in the record that the letter was returned as undeliverable.  Moreover, the Board finds it highly significant that the Veteran never disputed the cessation of his NSC pension benefits, of which he was notified by letter less than 3 weeks prior to the October 23, 1992 letter.  Thus, the evidence strongly suggests that the Veteran was receiving mail less than 3 weeks prior to the October 23, 1992 letter he claims not to have received.  However, the October 23, 1992 letter itself is not of record and VA records indicate that over the following 8 years multiple other letters were sent to the same address.  As the evidence does indicate that the Veteran was homeless at some point between 1992 and 2000 and that despite this none of the letters sent by VA during that time period indicate that they were returned as undeliverable, the Board affords the Veteran the benefit of the doubt that he did not receive the October 23, 1992 letter.  The first evidence of record that the Veteran received notice of his original debt in the amount of $25,454.00 was in November 2008, based on a letter the Veteran had received that same month.  This communication was taken by the RO as a request for waiver of overpayment.

While the Board recognizes that it was the Veteran's obligation to notify VA of any change of address in 1992 that would have prevented the receipt of the October 1992 letter notifying him of his outstanding debt, given the tumultuous living situation at that time and the evidence that in November 2008 he requested a waiver of overpayment well within the required 180 days from notification, the Board will treat the Veteran's request for waiver of overpayment of his initial debt of $25,454.00 to be timely.  There is no question as to the timeliness of the waiver of overpayment as to the Veteran's increased debt of $2,274.00 incurred in February 2009.  As such, the Board will proceed to the merits of the Veteran's claim for waiver of overpayment of the entire debt amount of $27,698.00.

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

As discussed above, the Veteran initially was granted entitlement to NSC pension benefits in a November 1984 rating decision.  Thereafter, on multiple occasions, including in October 1987, November 1988, and December 1989, VA informed the Veteran that his NSC pension benefits were directly related to his family's income and that adjustments to his NSC pension payments would be made whenever his family income changed.  As such, the Veteran was instructed to immediately notify VA any income received.  In December 1989 and September 1990, in Improved Pension Eligibility Verification Reports the Veteran explicitly denied any income from wages.  As documented by the June 1992 Income Verification of the Veteran's employer, however, he was paid $8,914.51 in 1989, $12,089.51 in 1990, and $15,644.50 in 1991.  As to the increased debt of $2,274.00, a direct deposit was made on February 27, 2009 into an account at JP Morgan Chase on which the Veteran was the sole named party.  Nevertheless, the Veteran claimed that this direct deposit was erroneously made and that he did not have access to that account.  As such, a paper convenience check was issued for the $2,274.00 and sent to the Veteran, along with notification that if he gained access to the first check it must be returned to VA.

As noted, the Veteran claims that is unaware of the basis of original overpayment of $25,424.00, despite multiple explanations as to the basis of the debt.  The Veteran has not offered an explanation as to the misrepresentations of income made in the December 1989 and September 1990 Improved Pension Eligibility Verification Reports and, indeed, has not disputed the wages reported in June 1992 by his then current employer.  As to the increased debt amount of $2,274.00, as discussed, the Veteran claims that he did not have access to the direct deposit account at JP Morgan Chase and did not authorize such a deposit.  

In the alternative, the Veteran has argued that should the total amount of the debt be valid that it would be against equity and good conscience to collect his debt, as repayment would create serious hardship on him.

Having reviewed the record, the Board finds no evidence indicating any fault whatsoever on the part of VA in creating the indebtedness at issue.  As the Veteran was repeatedly notified of his responsibility to report all changes in his income to VA, to specifically include the receipt of wages, and the Veteran did not respond to the aforementioned letters requesting information regarding changes in his income and, indeed, on at least two occasions misrepresented to VA the amount of his wages received and overall income.  As to the increased debt incurred in February 2009, the Veteran informed VA that the direct deposit made on February 27, 2009 was not authorized by him and made to an account to which he did not have access.  Based on the Veteran's representations, a paper convenience check was sent to the Veteran and he was informed that should the original check come into his possession that he was required to return that check to VA.  In addition, VA requested return of the direct deposit funds from JP Morgan Chase.  Subsequently, however, the bank confirmed that the direct deposit was correctly sent to an account to which the Veteran had sole access.  As the direct deposit had been properly made to an account controlled by the Veteran, VA was unable to recover any deposit made to that account.  Based on the foregoing, the Board finds that the fault in creation of the indebtedness rests solely on the Veteran.  There is no evidence showing any fault on the part of VA.

The Board is extremely concerned regarding the Veteran's actions in December 1989 and September 1990 denying any current wages or other income when he clearly was working full time and receiving wages well in excess of the income limit for the receipt of NSC pension benefits, as well as the Veteran's repeated denials of access to the JP Morgan Chase bank account to which the February 27, 2009 direct deposit was made.  Despite these actions and the Veteran being at fault for the creation of the debt, the Board will afford him the benefit of the doubt that his misrepresenting his income in 1989 and the early 1990s, his failure to report a change in income, and his attempts to obtain a paper convenience check in February 2009 despite the correct amount having been direct deposited into a JP Morgan Chase account which he controlled was not due to fraud or misrepresentation or was in bad faith.  

With regard to whether collection of the debt would deprive the Veteran of basic necessities, the Board has considered the Veteran's reports regarding hardship.  According to his November 2008 VA Form 5655, his monthly expenses were of $1,291.00.  During his September 2012 Board hearing, the Veteran reported comparable expenses that equaled approximately $1,200.00 per month, not including the $250.00 apportionment for the support of his daughter.  By contrast, the Veteran currently receives VA benefit payments of $2,623.00 per month, even after deduction of the $250.00 apportionment for the support of his daughter.  While the Board is sympathetic that the Veteran may have other debts, he is expected to accord a Government debt the same regards as any other debt.  Based on the foregoing, the Board concludes that the Veteran has demonstrated no hardship in the proposed repayment of the debt.  

With regard to whether repayment of the debt would nullify the objective for which the VA benefits were intended, the Board notes that pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521 (West 2002).  Moreover, the Veteran currently is in receipt of a total disability rating based on individual unemployability (TDIU).  The Board finds that entitlement to a pension or TDIU acknowledges significant functional impairment, to include occupational impairment.  In this case, however, the evidence of record clearly establishes that the Veteran was working at a full time position while obtaining NSC pension benefits and in light of the Veteran's reported income and expenses the Board does not find that repayment of the debt would nullify the objective for which the VA benefits at issue in this case were intended.

With regard to the issue of whether failure to make restitution would result in unfair gain to the debtor, the Board notes that certainly waiver of repayment of the debt would leave the Veteran unjustly enriched to some extent, as he received significant payments for which he was not entitled by law due to his income far exceeding the amount allowed for NSC pension benefits and that he received two checks for the same time period in February 2009.  

With regard to the issue of changing position to one's detriment, the Board does not find substantial evidence of detrimental reliance in the record.  As such, the Board finds that the Veteran did change his position to his detriment.

In summary, having found no fault on VA's part in contributing to creation of the debt, no evidence that collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, no evidence that collection would defeat the purpose of the VA benefit, evidence demonstrating that failure to make restitution would result in unjust enrichment, and no evidence that reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment), the Board finds that repayment of the debt would not be against "equity and good conscience," and, therefore, a waiver of recovery should be denied.  38 U.S.C.A. § 5302(a) (West 2002).


ORDER

Overpayments in the total amount of $27, 698.00 were properly created.

Entitlement to a waiver of recovery of overpayments in the amount of $27,698.00 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


